COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
MANUEL CAVAZOS and JACK CHISUM,     )                     No. 08-05-00188-CV
)
                                    Appellants,                       )                              Appeal from
)
v.                                                                          )                        112th District Court
)
DOUGLAS DREIKE, MARK DIAZ,                 )                     of Pecos County, Texas
RICHARD MORRIS, PAUL WEATHERBY,   )
L. LARA, M. SMITH, ET AL.,                           )                     (TC# P-10238-CV-112)
)
                                     Appellees.                        )

MEMORANDUM OPINION

            On May 11, 2005, this court provided notice that it appeared from the record that the notice
of appeal was not timely perfected and, therefore, this Court lacks jurisdiction over this appeal.  It
also gave notice, pursuant to Tex.R.App.P. 42.3(a), of the Court’s intent to dismiss for want of
jurisdiction.  The notice provided that Appellants must show grounds for continuing the appeal
within ten days from the date of the notice.  Not having received a response from Appellants, this
court, pursuant to Tex.R.App.P. 42.3, and on its own motion, hereby dismisses this appeal for lack
of jurisdiction. 
            We therefore dismiss this appeal.  

July 7, 2005                                                                 
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.